                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      DANVILLE DIVISION


  UNITED STATES OF AMERICA
                                                                  Criminal Action No. 4:18cr00011
  v.

  MARCUS JAY DAVIS,
            Defendant

                DEFENDANT’S OBJECTION TO MOTION TO LIMIT DISCLOSURE

          Comes now the defendant, Marcus Jay Davis, by counsel, and hereby OBJECTS to

  the government’s “Emergency” Motion to Limit Disclosure of certain items, ECF Doc. 267,

  and to the continuation of the Court’s oral order1 for the reasons stated in the Motions to

  Deny filed by Defendants Montez Lamar Allen2 and the Motion in Opposition filed by

  Javontay Jacquis Holland.3


          Such an extraordinary and broad remedy as requested by the government should

  be granted by the Court only after a thorough evidentiary hearing and a finding that the

  proposed remedy is both necessary and narrowly-tailored to address a harm that

  actually exists.


          Respectfully submitted this 7th day of December, 2018,

                                          MARCUS JAY DAVIS
                                          By: s/ Anthony F. Anderson
                                              s/ Beverly M. Davis
                                              Counsel for Defendant




  1 The oral order was issued by email from the Court dated December 4, 2018.
  2 ECF Docs. 205 and 210 in Case No. 4:18cr00012
  3 ECF Doc. 208 in Case No. 4:18cr00012




Case 4:18-cr-00011-MFU-RSB Document 273 Filed 12/07/18 Page 1 of 2 Pageid#: 850
 Anthony F. Anderson                        Beverly M. Davis
 Anderson & Freedman                        Davis, Davis & Davis Attorneys
 1102 Second Street, S. W.                  P.O. Box 3448
 P.O. Box 1525                              Radford, Virginia 24143
 Roanoke, VA 24007                          (540) 639-9081
 (540) 982-1525                             bevdavis@davisattys.com
 afa@afalaw.com




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this7th day of December, 2018, I electronically filed the
  foregoing Defendant’s Objection to Motion to Limit Disclosure with the Clerk of Court
  using the CM/ECF System which will send notification of such filing to all parties.

                                             s/ Beverly M. Davis
                                              Beverly M. Davis
                                              Davis, Davis & Davis Attorneys
                                               P.O. Box 3448
                                               Radford, Virginia 24143
                                               540) 639-9081
                                               bevdavis@davisattys.com
                                               Counsel for Defendant




Case 4:18-cr-00011-MFU-RSB Document 273 Filed 12/07/18 Page 2 of 2 Pageid#: 851
